Citation Nr: 1127803	
Decision Date: 07/26/11    Archive Date: 08/02/11

DOCKET NO.  08-20 953	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to compensation under 38 U.S.C.A. § 1151 for diabetes mellitus, type II.

2.  Entitlement to compensation under 38 U.S.C.A. § 1151 for loss of visions in both eyes.


REPRESENTATION

Appellant represented by:	Kenneth Lavan, Attorney at Law


ATTORNEY FOR THE BOARD

John Kitlas, Counsel




INTRODUCTION

The Veteran served on active duty from December 1979 to February 1981.

This matter is before the Board of Veterans' Appeals (Board) on appeal from a September 2007 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida, which denied the current appellate claims.

For the reasons detailed below, the appeal is REMANDED to the RO.  VA will notify the appellant if further action is required.


REMAND

The record reflects that the Veteran initially requested a videoconference hearing before a Veterans Law Judge as part of his June 2008 Substantive Appeal.  Further, the record reflects that such a hearing was scheduled for March 2010, and the Veteran failed to report for such hearing.  As a general rule, when a veteran fails to report for a scheduled hearing without good cause, the hearing request is deemed withdrawn.  See 38 C.F.R. §§ 20.702(d), 20.704(d).  However, in a March 2011 statement from the Veteran's attorney, it was indicated that he had requested this hearing be rescheduled more than one year earlier.  

A review of the documents assembled for the Board's review does not appear to contain any communication from the Veteran that his hearing be rescheduled.  Nevertheless, the communication from the attorney indicates the Veteran did believe he made such a request, and that a videoconference hearing is still desired in this case.  In the interests of procedural due process, the Board finds that the facts of this case warrant providing the Veteran with another opportunity to report for his requested videoconference hearing.

Travel Board and videoconference hearings are scheduled by the RO.  See 38 C.F.R. §§ 20.700, 20.704(a).  Accordingly, this case is REMANDED for the following:

The RO should take appropriate steps in order to schedule the Veteran for a videoconference hearing with a Veterans Law Judge of the Board in accordance with his request.  The Veteran should be notified in writing of the date, time and location of the hearing.

After the hearing is conducted, or if the Veteran withdraws the hearing request or fails to report for the scheduled hearing, the claims file should be returned to the Board, in accordance with appellate procedures.

By this remand, the Board intimates no opinion, either legal or factual, as to any final determination warranted in this case.  The purpose of this remand is to afford the Veteran due process of law.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).











This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
C. TRUEBA
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).



